Exhibit 10.2

 

Avalon GloboCare Corp.

4400 Route 9 South, Suite 3100

Freehold, New Jersey 07728

 

February 20, 2020

 

Meng Li

c/o Avalon GloboCare Corp.

4400 Route 9 South, Suite 3100

Freehold, New Jersey 07728

 

Re:Executive Employment Agreement

 

Ms. Li:

 

Reference is hereby made to that certain Executive Employment Agreement entered
between Avalon (Shanghai) Healthcare Technology Co. Ltd. (the “Company”) and
yourself dated January 11, 2017, as amended (the “Agreement”). In acknowledgment
of your services to date and in order to properly compensate you for your
services going forward, we hereby agree as follows:

 

1)The amendment and restatement of Section 5(A) of the Agreement:

 

The term (“Term”) of the Agreement shall commence on the Start Date and shall
continue through the sixth anniversary of the Start Date. Executive may
terminate the Agreement for Good Reason (as defined below) at any time upon 60
days’ written notice to Company, provided the Good Reason has not been cured
within such period of time. The Company may terminate its employment of
Executive under the Agreement for Cause (as defined below) at any time by
written notice to Executive.

 

2)The amendment and restatement of Section 3(B) of the Agreement:

 

The Executive will be provided with a grant of options to purchase 300,000
shares of common stock, vesting over year vesting in equal quarterly
installments.  The exercise price of the options shall be $1.52 per share and
the term shall be 10 years. The Executive may be eligible for additional equity
incentive grants, subject to Executive’s continued employment and satisfactory
job performance, which may be made from time to time, by the Board, on the same
terms as other executive employees of the Company. Terms and conditions of all
the equity incentive grants, will be in accordance with the terms of the
Company’s Equity Incentive Plan in effect at the time of each such grant.

 

Please execute below agreeing to the above amendment.

 

  Avalon (Shanghai) Healthcare Technology Co. Ltd.       By:/s/ Luisa Ingargiola
  Name: Luisa Ingargiola   Title: Chief Financial Officer

 

ACKNOWLEDGED AND AGREED:

 

/s/ Meng Li

Meng Li